DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al (US 2017/0293140; hereinafter referred to as Cai).
Regarding Claim 1, Cai teaches an optical imaging device (Figure 2-1; MHUD system 200), comprising: 
a plurality of module structures (Figure 2-1; Multiplicity of the Single Collimation Module 235), assemblable to form an integral device (see Paragraph [0027]; wherein it is disclosed that a multiplicity of the single collimation module 235 assembled together to form the MHUD collimation assembly 205), each 
said module structure (Figure 2-1; Multiplicity of the Single Collimation Module 235) being an independent structure when not assembled (see Paragraph [0027]); wherein said module structures (Figure 2-1; Multiplicity of the Single Collimation Module 
Regarding Claim 2, Cai teaches the limitations of claim 1 as detailed above.
Cai further teaches to separate the module structures (Figure 2-1; Multiplicity of the Single Collimation Module 235) assembled as said integral device (see Figure 2-2), one of said module structures is detached and separated from another module structure of said module structures (see Figure 2-2 and Paragraph [0025]; wherein it is disclosed that the QPI enables a modular HUD system that can be tailored to fit the volumetric constraints of a wide range of automobiles wherein the modularity of the HUD system indicates that is can be connected or combined in different ways).
Regarding Claim 4, Cai teaches the limitations of claim 1 as detailed above.
Cai further teaches said module structures (Figure 2-1; Multiplicity of the Single Collimation Module 235) include: an optical module structure (Figure 5; Paragraph [0035]; Enclosure 600 and Mirror Segments 230), including a main housing (Figure 5; Paragraph [0035]; Enclosure 600) and said optical module (Figure 5; Paragraph [0035]; Mirror Segments 230), and said optical module (Figure 5; Paragraph [0035]; Mirror Segments 230) disposed in said main housing (Figure 5; Paragraph [0035]; Enclosure 600); and a frame module structure (Figure 5; Paragraph [0036]; wherein the frame module structure includes Imager 210, Back Plate 630 and thermal cooling fins 
Regarding Claim 5, Cai teaches the limitations of claim 4 as detailed above.
Cai further teaches said module structures (Figure 2-1; Multiplicity of the Single Collimation Module 235) further include a top-housing module structure (Figure 5; Refractive Cover Lens 240), assembled to said optical module structure (Figure 5; Paragraph [0035]; Enclosure 600 and Mirror Segments 230), and located on a top of said main housing (see Paragraph [0041]; wherein it is disclosed that the top side of the MHUD collimation assembly 205 is the refractive cover lens 240).
Regarding Claim 6, Cai teaches the limitations of claim 4 as detailed above.
Cai further teaches said optical module structure (Figure 5; Paragraph [0035]; Enclosure 600 and Mirror Segments 230) further includes: a mainboard (Figure 5; Printed Circuit Board 620); and a display (see Figures 2-2 and 5; Paragraphs [0027] and [0035]; wherein the MHUD collimation assembly 205 includes imager 210 which is disposed within enclosure 600), coupled to said mainboard (Figure 5; Printed Circuit Board 620) and displaying said image (see Figure 5 and Paragraph [0027]).
Regarding Claim 7, Cai teaches the limitations of claim 4 as detailed above.
Cai further teaches said frame module structure (Figure 5; Paragraph [0036]; wherein the frame module structure includes Imager 210, Printed Circuit Board 620, 
Regarding Claim 8, Cai teaches the limitations of claim 4 as detailed above.
Cai further teaches said frame module structure (Figure 5; Paragraph [0036]; wherein the frame module structure includes Imager 210, Printed Circuit Board 620, Back Plate 630 and thermal cooling fins mentioned in paragraph [0036]) further includes a heat sink (see Paragraph [0036]), and said backlight module (Figure 2-2; Imager 210) is disposed on said heat sink (see Figure 5 and Paragraph [0036]).
Regarding Claim 9, Cai teaches the limitations of claim 4 as detailed above.
Cai further teaches said frame module structure (Figure 5; Paragraph [0036]; wherein the frame module structure includes Imager 210, Printed Circuit Board 620, Back Plate 630 and thermal cooling fins mentioned in paragraph [0036]) further includes: a mainboard (Figure 5; Printed Circuit Board 620); and a display (Figure 2-2; Imager 210), coupled to said mainboard (Figure 5; Printed Circuit Board 620) and displaying said image (see Paragraph [0027]).
Regarding Claim 10, Cai teaches the limitations of claim 4 as detailed above.
Cai further teaches said module structures (Figure 2-1; Multiplicity of the Single Collimation Module 235) further include a bottom-housing module structure (Figure 5; Printed Circuit Board 620, Back Sidewall Sections 615), including a bottom housing 
Regarding Claim 11, Cai teaches the limitations of claim 10 as detailed above.
Cai further teaches said bottom-housing module structure (Figure 5; Printed Circuit Board 620, Back Sidewall Sections 615) further includes: a mainboard (Figure 5; Printed Circuit Board 620); and a display (see Figures 2-2 and 5; Paragraphs [0027] and [0035]; wherein the MHUD collimation assembly 205 includes imager 210 which is disposed within enclosure 600), coupled to said mainboard (Figure 5; Printed Circuit Board 620) and displaying said image (see Figure 5 and Paragraph [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 2017/0293140; hereinafter referred to as Cai) as applied to claim 1, in view of Takahashi (US 2017/0059864).
Regarding Claim 3, Cai teaches the limitations of claim 1 as detailed above.
Cai does not expressly disclose that the size of each of said module structures is smaller than a maintenance window or a meter installation window.

the size of each of said module structures (Figures 77A and 77B; Image Projector 8002) is smaller than a maintenance window or a meter installation window (see Paragraph [0597]; wherein it is disclosed that after repair or maintenance is performed for the taken-out image projector 8002, the image projector 8002 is brought to pass through the rear opening portion PH8000 again and accommodated in the instrument panel I8000).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the module structures of Cai such that the size of each of said module structures is smaller than a maintenance window or a meter installation window, as taught by Takahashi, because doing so would allow for easy replacement and/or removal of the module structure for maintenance (see Takahashi Paragraph [0597]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 2017/0293140; hereinafter referred to as Cai) as applied to claim 4, in view of Kuo et al (US 2018/0239152; hereinafter referred to as Kuo).
Regarding Claim 12, Cai teaches the limitations of claim 4 as detailed above.
Cai does not expressly disclose that the optical module includes: a reflection element, disposed in said main housing, and reflecting said image; a frame, disposed in said main housing; a projection element, disposed at said frame, and projecting said image reflected by said reflection element; and a control assembly, disposed in said 
Kuo discloses an optical imaging device (Figure 1B), comprising: 
a module structure (Figure 1B; Head-Up Display System 100) wherein said module structure (Figure 1B; Head-Up Display System 100) includes: 
an optical module (Figure 1B; Mechanically Adjustable Optic Element 104 and Reflector 106), and said optical module (Figure 1B; Mechanically Adjustable Optic Element 104 and Reflector 106) reflects an image and projects the reflected image (see Paragraph [0026]);
wherein said module structures (Figure 1B; Head-Up Display System 100) include an optical module structure (see Paragraph [0026]), including a main housing (Figure 1B; Vehicle 300) and said optical module (see Figure 1B), and said optical module (Figure 1B; Mechanically Adjustable Optic Element 104 and Reflector 106) disposed in said main housing (see Figure 1B and Paragraph [0026]); and 
wherein
	said optical module (Figure 1B; Mechanically Adjustable Optic Element 104 and Reflector 106) includes: a reflection element (Figure 1B; Reflector 106), disposed in said main housing (see Figure 1B), and reflecting said image (see Paragraph [0026]); a frame (Figures 1B and 2; Paragraph [0029]; wherein the frame corresponds to the mechanically portion of adjustable optic element 104 connected to control unit 108), disposed in said main housing (see Figure 1B); a projection element (Figure 1B; Mechanically Adjustable Optic Element 104), disposed at said frame (see Figure 1B), and projecting said image reflected by said reflection element (see Figure 1B and Paragraph [0026]); and a control assembly (Figure 1B; Control Unit 108), disposed in said main housing (see Figure 1B), connected to said projection element (Figure 1B; Mechanically Adjustable Optic Element 104), and controlling the rotation of said projection element (Figure 1B; Mechanically Adjustable Optic Element 104) for adjusting a projection angle of said projection element (Figure 1B; Mechanically Adjustable Optic Element 104) for projecting said image (see Paragraph [0030]; wherein it is disclosed that the control unit 108 can control the mechanically adjustable optic element 104 to adjust an angle and moving forward and backward along the optical axis X to adjust the imaging distance).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882